Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s election with traverse of Group II, claims 1-7, drawn to a compound of formula I and compound species of formula 
    PNG
    media_image1.png
    320
    286
    media_image1.png
    Greyscale
, in the reply filed on 08/17/2022 is acknowledged.
The traversal is on the grounds that the search and examination of Groups I and II could be made without serious burden. In regards to the elected species Applicant argues that the species relate to a single general inventive concept. Applicant’s argument is found unpersuasive for the reasons of record and the following reasons. This application is a National Stage Application submitted under 35 USC 371, and as such unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable. See MPEP 1893.03(d).  The examiner previously stated that under PCT Rule 13.1 and 13.2 the claims herein lack unity of invention. Arguments that the search would not impose a serious burden on the Office are not germane to the showing of Lack of Unity. 1893.03(d) states, “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.” In this case, all that is common among the compound and method groups is the compounds, but these are not novel; see the reference cited in the restriction requirement.  Therefore, the technical feature fails to make a “contribution” over the prior art, and therefore fails to constitute a “special technical feature.” See PCT International Search and Preliminary Examination Guidelines, as in force from March 25, 2004, chapter 10, page 80 section 10.21, Example 1, stating “However, if substance X is known in the art, unity would be lacking because there would not be a special technical feature common to all the claims.” The species do not relate to a single general inventive concept because there is no unity of invention.
The requirement is deemed proper and therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 08/17/2022.
Examination
The species elected by applicants (above) is not allowable. Pursuant to M.P.E.P. §803.02, the claims are examined fully with respect to the elected species and further to the extent necessary to determine patentability of claims as they pertain to related subject matter within the elected Group I. The scope of the examination is the compounds of claim 1 
    PNG
    media_image2.png
    242
    314
    media_image2.png
    Greyscale
  wherein L1 is an arylene, L2 is an arylene or heteroarylene and Z2 is of formula
    PNG
    media_image3.png
    44
    43
    media_image3.png
    Greyscale
 or  
    PNG
    media_image4.png
    47
    54
    media_image4.png
    Greyscale
. The expanded search encompasses the elected species and reads on claims 1-7.
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 

Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests incorporating the structure of formula (1) into the abstract to overcome this objection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (US 2015/0243908).
Lee teaches compounds of formula 1-2 
    PNG
    media_image5.png
    200
    298
    media_image5.png
    Greyscale
and others, to be used in light emitting devices. Particularly, see compound 2C, 18C, 42C (at p. 52)

    PNG
    media_image6.png
    175
    249
    media_image6.png
    Greyscale
, 43C (at p.52) 
    PNG
    media_image7.png
    242
    284
    media_image7.png
    Greyscale
, and others. Prior art compounds 42C and 43C read on the claims wherein L1 is phenyl, Z1 is hydrogen, L2 is phenylene, Z2 is a heteroaryl group substituted with two aryl groups, and R1 to R6 are hydrogen. In regards to claim 6, the compounds read on Formula 3 and Formula 6.


Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Park et al. (US2018/0342682).
Park teaches at least the compound of formula 60 
    PNG
    media_image8.png
    198
    245
    media_image8.png
    Greyscale
, and compound 77 
    PNG
    media_image9.png
    229
    232
    media_image9.png
    Greyscale
 (p. 84), and their use in light emitting devices. The compounds read on the claims wherein L1 is phenyl, Z1 is F or fluoro-substituted phenyl, L2 is phenylene, Z2 is a heteroaryl group substituted with two aryl groups, R1 and R2 together form an aryl group and R3 to R6 are hydrogen.

Claim(s) 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lim et al. (US2015/0243895).
Lim teaches compounds of Formula 1
 
    PNG
    media_image10.png
    178
    158
    media_image10.png
    Greyscale
 to be used in light emitting devices, wherein L1 is of formula 2a 
    PNG
    media_image11.png
    52
    96
    media_image11.png
    Greyscale
 and R1 may be a hydrogen, CN or 3b 
    PNG
    media_image12.png
    66
    131
    media_image12.png
    Greyscale
. See at least compound 
    PNG
    media_image13.png
    178
    240
    media_image13.png
    Greyscale
 of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0243908) in view of Lim et al. (US 2015/243895) and Park et al. (US2018/0342682).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lee teaches compounds of formula 1-2 
    PNG
    media_image5.png
    200
    298
    media_image5.png
    Greyscale
 to be used in light emitting devices. Lee teaches that L1 is a phenylene group substituted with a phenyl, particularly L1 is of formula 3-1 
    PNG
    media_image14.png
    82
    115
    media_image14.png
    Greyscale
, or 3-2
    PNG
    media_image15.png
    88
    117
    media_image15.png
    Greyscale
  and R1 is a substituted or unsubstituted phenyl, or group represented by Formulae 5-1 
    PNG
    media_image16.png
    83
    104
    media_image16.png
    Greyscale
 (para [0034], [0039],[0066-0075]).  Compounds from Lee that anticipate claims 1-6 are of the formula 
    PNG
    media_image6.png
    175
    249
    media_image6.png
    Greyscale
, and  
    PNG
    media_image7.png
    242
    284
    media_image7.png
    Greyscale
, as discussed in the 102 rejection above.
 
Lim teaches compounds of Formula 1 
    PNG
    media_image10.png
    178
    158
    media_image10.png
    Greyscale
 to be used in light emitting devices, wherein L1 is of formula 2a 
    PNG
    media_image11.png
    52
    96
    media_image11.png
    Greyscale
 and R1 may be a hydrogen, CN or 3b 
    PNG
    media_image12.png
    66
    131
    media_image12.png
    Greyscale
, and wherein L2 is 
    PNG
    media_image11.png
    52
    96
    media_image11.png
    Greyscale
and 
    PNG
    media_image17.png
    109
    123
    media_image17.png
    Greyscale
  when a2 is 2, and Z1 is phenyl and R2 is 
    PNG
    media_image12.png
    66
    131
    media_image12.png
    Greyscale
.  Various compound species in Lim anticipate some rejected claims (see 102 rejection above). 
Park teaches that the organic light emitting compounds formula 1 
    PNG
    media_image18.png
    144
    175
    media_image18.png
    Greyscale
may have a group 
    PNG
    media_image19.png
    127
    115
    media_image19.png
    Greyscale
 or 
    PNG
    media_image20.png
    131
    125
    media_image20.png
    Greyscale
 as R2, R3 or R4 and a biphenyl group at L1-R1. See at least the compounds of claims 12, of formula 60 
    PNG
    media_image8.png
    198
    245
    media_image8.png
    Greyscale
, 
    PNG
    media_image21.png
    180
    247
    media_image21.png
    Greyscale
,   
    PNG
    media_image9.png
    229
    232
    media_image9.png
    Greyscale
 (p. 84), 
    PNG
    media_image22.png
    178
    246
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    229
    media_image23.png
    Greyscale
, and 
    PNG
    media_image24.png
    243
    217
    media_image24.png
    Greyscale
.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between the species compounds of Lee depicted above and the claimed species of formula

    PNG
    media_image25.png
    293
    210
    media_image25.png
    Greyscale
 and  
    PNG
    media_image1.png
    320
    286
    media_image1.png
    Greyscale
 is that of a phenyl vs. bi-phenyl group at L1-Z1 and the position isomer of the group 
    PNG
    media_image20.png
    131
    125
    media_image20.png
    Greyscale
 of L2-Z2. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist/material scientist who does research in the area of organic light emitting diodes that have a core of formula 
    PNG
    media_image26.png
    127
    167
    media_image26.png
    Greyscale
. The core was already established for making materials for OLEDs and particular substituents around the core were also described. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the compounds of formula  
    PNG
    media_image25.png
    293
    210
    media_image25.png
    Greyscale
 and  
    PNG
    media_image1.png
    320
    286
    media_image1.png
    Greyscale
  of claim 7, particularly, in view of the compounds of Lee and Park. This is because it was known in the art that substituting a phenyl with a bis-phenyl at position L1-R1 (R1) would provide additional similar organic light emitting compounds (see at least Lee, Park and Lim) and because position isomerism (moving substituents in a ring system) is a common technique used to obtain similar or improved products. In addition, Lim and Park taught position isomerism.  Position isomers are prima facie structurally obvious even in the absence of a teaching to modify. The isomer is expected to be preparable by the same method and to have generally the same properties. See MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). There would have been a reasonable expectation of success due to the references teachings and knowledge in the art.
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2 the phrase “or being unsubstituted” is repeated twice. Applicant should remove the last “,or being unsubstituted”.
In claim 2 it’s unclear what are “the substituents illustrated above”. Do these refer to the substituents recited in claim 2, or in parts of the specification above, or the substituents of the core represented by R1-R6, Ra, L1-Z1 and L2-Z2?
In claim 4 it’s unclear what is meant by 
“
    PNG
    media_image27.png
    27
    320
    media_image27.png
    Greyscale
 ”. What’s lower than a C6 arylene group?

Conclusion
Claims 1-7 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626